Citation Nr: 1213015	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include Raynaud's phenomenon. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tara E. Goffney, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978 and again from December 1978 to February 1979. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a February 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a Board Video Conference hearing in December 2005.  A transcript of this proceeding has been associated with the claims file.  

The Board previously remanded this case for further development in March 2006 and August 2008.  In June 2009 the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 decision, the Court vacated the June 2009 Board decision and remanded the matter to the Board for re-adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence of Raynaud's phenomenon during the Veteran's military service as well as current right hand symptomatology consistent with a diagnosis of Raynaud's phenomenon.


CONCLUSION OF LAW

Service connection for a right hand disorder primarily characterized as Raynaud's phenomenon is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to cold weather during both of his periods of service and that these periods of cold led to the onset of his current right hand symptoms, to include Raynaud's phenomenon.  

As above, the Veteran had two periods of military service, the first from June 1975 to June 1978 and the second from December 1978 to February 1979.  His June 1975 enlistment examination shows normal upper extremities.  In November 1977 the Veteran complained of problems with his hands.  Specifically, his fingers would become cold and white when exposed to cold weather.  This was assessed as frost bite.  A May 1978 separation exemption for the Veteran's first period of service also shows normal upper extremities.  

The Veteran began his second period of service in December 1978 and in January 1979 the Veteran again complained of his right index finger getting white and cold.  He indicated that he had seen a private physician, Dr. G., in September 1978, between his first and second periods of service, and that Dr. G. told him that he had Raynaud's phenomenon but that this would go away.  A January 2, 1979 service treatment record shows a history of possible Raynaud's phenomenon and a January 22, 1979 service treatment record shows an impression of definite Raynaud's phenomenon.  A subsequent undated service treatment record shows an impression of Raynaud's phenomenon, secondary to early collagen vascular disease.  Based on this diagnosis, the military Board found that the Veteran had an unacceptable defect and recommended separation from naval service. 

The Veteran filed a claim for service connection for Raynaud's phenomenon in August 2002.  In connection with this claim the Veteran submitted VA outpatient treatment records dated from August 2004 to May 2006 showing that he had been followed for Raynaud's phenomenon since at least 2003.  Significantly, an August 2004 VA treatment record shows an impression of bilateral Raynaud's phenomenon and a May 2006 VA treatment record shows complaints of chronic pain in the fingers with difficulty gripping and holding objects.  During the December 2005 Board Video Conference hearing the Veteran testified that he had continued or ongoing problems with his right hand since service.

The Veteran was afforded a VA examination with regard to his claimed Raynaud's phenomenon in April 2008.  This examiner rendered the following diagnosis:

Hepatitis C associated with polyarthraligia's and Dupuytren's contractures. He has a history of vasoconstriction with paresthesias upon cold exposure, which does not quite meet the criteria for Raynaud's phenomenon as it requires at least 2 or 3 typical triphasic color changes.  In either case there appears to be no association with underlying connective tissue disorder.  His disabilities appear to stem mainly from arthraligias perhaps related to his underlying hepatitis C and ongoing Dupuytren's contractures.  He is currently followed by the Rheumatology Service here at Northport.  He appears to have sufficient pain and decreased function of the hands to allow him to continue his usual employment requiring optimal functioning of his hands as an automobile mechanic. 

In a November 2008 addendum another VA examiner noted the April 2008 statement that the Veteran's right hand "disabilities appear to stem mainly from arthraligias perhaps related to his underlying hepatitis C and ongoing Dupuytren's contractures" and indicated that he/she could not find evidence that these conditions occurred during the Veteran's military service.  The examiner also noted that in the Medical Board proceedings upon the Veteran's discharge from military service the Veteran's "had made no mention of the condition as it 'did not bother me'" and the SF-88 physical examination findings were recorded as being within normal limits.  As such, the VA examiner indicated that he/she could not find an incident in the Veteran's military service that could cause the Veteran's right hand disorder.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) .

Analysis

Given the above, the Board finds that service connection for right hand disorder primarily characterized as Raynaud's phenomenon is warranted.  Significantly, as above, service treatment records show complaints regarding the hands in November 1977 with a subsequent diagnosis of Raynaud's phenomenon in January 1979.  While it appears that the Veteran was originally diagnosed with Raynaud's phenomenon in September 1978, between his first and second periods of service, it is clear from the review of the Veteran's service treatment records that the right hand complaints began during the Veteran's first period of service, in November 1977.  

The Veteran is clearly asserting that he had continued or ongoing problems with his right hand since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service. 38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465   (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74   (1997).  Significantly, right hand problems were noted in service and the Veteran has continued to seek treatment for his right hand since his discharge from service, albeit with a gap in treatment after his discharge. Thus, the Veteran's current assertions of his having had chronic right hand problems since service are consistent with his own actions and the overall record.

While the April 2008 VA examiner noted that the Veteran did not meet the criteria for Raynaud's phenomenon the Board notes that the Veteran's history of Raynaud's phenomenon beginning in November 1977 along with VA treatment records showing subsequent treatment for Raynaud's phenomenon as early as 2003 support the conclusion that the Veteran does, in fact, have a diagnosis of Raynaud's phenomenon.  And, even if the Veteran does not have a current diagnosis of Raynaud's phenomenon he does experience symptomatology which has primarily been characterized as Raynaud's phenomenon since military service.  
 
With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a right hand disorder primarily characterized as Raynaud's phenomenon.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for a right hand disorder primarily characterized as Raynaud's phenomenon is granted.  


REMAND

With regard to the hepatitis C issue, the Veteran maintains that the inoculations that he received as part of his service, as well as the lacerations to his scalp and left index finger brought about his hepatitis C.  Service treatment records confirm that the Veteran suffered a laceration to his scalp in July 1975 and a laceration of the left index finger in September or October 1977.  Service treatment records also show complaints of fever, sore throat, and muscle aches in July 1975 as well as persistent fever, sore throat, fatigue, congestion, coughing, and body aches which were symptoms of what was diagnosed as a "viral syndrome" and later diagnosed as early pneumonia in January and February 1979.  Post-service treatment records show a diagnosis of hepatitis C as early as November 2001.  

In the Veteran's September 2003 substantive appeal he reported that he had a history of intravenous drug use in the 1990s.  In a December 2005 statement the Veteran's mother reported that the Veteran exhibited symptoms of hepatitis C, such as being tired and fatigued, immediately after service and that these symptoms pre-dated his intravenous drug use in the 1990s and, in fact, actually contributed to his intravenous drug use.  Also, during the December 2005 Board hearing the Veteran had his mother submitted medical treatise evidence noting symptoms of hepatitis C which include fever, general achiness, and fatigue.      

The Veteran underwent a VA examination in April 2008.  The examiner rendered the following opinion: 

The Veteran states that while in the service he denies any high risk sexual activity, drug abuse, tattoos or blood transfusions; however, he says that his only way that he contracted hepatitis C was during basic training in Fort Dix when he had inoculations with air guns while in the military.  However, to this day there has not been medical evidence that the use of air guns for inoculation is a risk factor for hepatitis C. 

In the August 2008 Board remand the Board noted that a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 13, June 29, 2004) indicated that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C. 

The Board noted that the April 2008 VA examiner did not include a rationale as to why the examiner believed the air gun or lacerations were not the source of the Veteran's hepatitis C.  Thus the Board remanded the claim so that the examiner who prepared the April 2008 VA examination report (or a suitable substitute if that examiner is unavailable), could addresses the etiology of the Veteran's hepatitis C.  Specifically the Board directed the VA examiner to answer the following question: 

Whether it is at least as likely as not that the [V]eteran's hepatitis C is related to his military service, to include the claimed air gun injections and lacerations, or whether it is more likely that post-service factors, such as the [V]eteran's documented substance abuse, caused his current hepatitis C.  In so opining, the reviewer should take into consideration the VA Fast letter discussed by the Board above.

In response to the August 2008 Board remand the a VA opinion was obtained dated in November 2008.  Specifically the November 2008 VA examiner wrote:

As far as the hepatitis C condition, it is less likely as not that [the Veteran] contracted it in the service.  Veteran denied any risk factors while in the service.  I could not find evidence in the [claims file] to support that hepatitis C was contracted while in the service.  Veteran stated that he contracted it [from] vaccination air guns.  I could not find evidence that vaccination by air guns or head laceration was a risk factor for hepatitis C.  According to the [claims file], on July 1975, the Veteran was involved in a fight in the barracks.  The treatment noted stated "the other party put him in the headlock then ran his head against the wall."  This is not a risk factor for hepatitis C.  The note did not mention any blood transfusion as part of treatment.  

In the August 2011 decision the Court found that the November 2008 VA opinion was unresponsive to the August 2008 Board remand and thus inadequate.  Specifically the November 2008 VA examiner did not discuss the VA Fast Letter that acknowledged that "transmission of hepatitis C virus with air injections was 'biologically plausible,' notwithstanding the lack of any scientific evidence so documenting."

Given the inadequacy of both the April and November 2008 VA medical opinions in this case, on remand another VA medical opinion should be obtained to resolve this matter.  38 C.F.R. §§ 3.159(c)(4); 3.310.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain a VA medical opinion from an appropriate physician with regard to the nature and likely etiology of the claimed hepatitis C.  The claims file should be made available to the examiner.  Based on the examination and review of the record, the examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  

The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  As above, the Veteran has alleged several possible theories for his diagnosis of hepatitis C: the inoculations that he received as part of his service, as well as the lacerations to his scalp (July 1975) and left index finger (September or October 1977).  The Veteran has also reported a history of intravenous drug use in the 1990s.  

In so opining, the reviewer should take into consideration Fast Letter 04- 13, June 29, 2004 which indicates that transmission of hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  The examiner should also note that while the Veteran denied intravenous drug use during the April 2008 VA examination he reported a history of intravenous drug use during the 1990s in his September 2003 substantive appeal and the Veteran's mother confirmed this history of intravenous drug use in her December 2005 statement.    

The examiner should also note the Veteran's service treatment records showing complaints of fever, sore throat, and muscle aches in July 1975 as well as the Veteran's persistent fever, sore throat, fatigue, congestion, coughing, and body aches which were symptoms of what was diagnosed as a "viral syndrome" and later diagnosed as early pneumonia in January and February 1979.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's self-reported post-service intravenous drug use in the 1990s.  The bases for the opinions provided should be explained in detail.  If the examiner determines that opinions cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination.  If the opinions cannot be given without resorting to speculation the examiner should so state and explain why such opinions cannot be made. 

2. After the development requested above has been     completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefits sought continue to be denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


